Citation Nr: 1534409	
Decision Date: 08/12/15    Archive Date: 08/20/15

DOCKET NO.  12-02 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1977 to February 1979, from February 1979 to November 1987, and from April 2009 to April 2010.  The Veteran had additional service in the Tennessee National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In the July 2015 informal hearing presentation, the Veteran's representative accurately stated that additional evidence, in the form of additional VA treatment records, had been associated with the Veteran's claims file since the most recent August 2014 supplemental statement of the case, and waived RO consideration of the new evidence.  38 C.F.R. § 20.1304(c) (2014).  Thus, the Board will proceed with appellate review.

In his January 2012, VA Form 9, substantive appeal, the Veteran requested a Board hearing; however, he did not report for a Board hearing scheduled in June 2015 and no good cause was shown for his absence; therefore, the hearing request is deemed withdrawn.  38 U.S.C.A. § 20.704 (d) (2014).

The issue of entitlement to service connection for a disability of the right big toe has been raised by the record in an April 2012 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Board finds it necessary to remand the claim for additional development.

The Veteran primarily contends that his low back disability had its onset during his period of active duty from April 2009 to April 2010.  Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014).  This presumption attaches only where there has been an entrance examination in which the later complained of disability was not noted.  The term "noted" denotes only such conditions as are recorded in examination reports.  Where a preexisting disease or injury is noted on the entrance examination, 38 U.S.C.A. § 1153 provides that a preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306(a) (2014).  For veterans who served during a period of war or after December 31, 1946, clear and unmistakable evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service, and clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  38 C.F.R. § 3.306(b).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b). 

Here, a low back disability was not noted on the Veteran's February 2009, Form DD-2766, periodic health assessment, examination report.  However, a December 2003 VA treatment record noted the Veteran had a bulging disc at L4/L5 along with osteoarthritic changes.  A July 2010 VA general examination was afforded to the Veteran and an August 2010 VA opinion was obtained specific to the Veteran's low back claim.  The August 2010 VA examiner stated Veteran's low back condition was at least as likely as not normal progression of preexisting low back pain.  The August 2010 VA spine examiner stated the Veteran had history of scoliosis which likely existed before entrance into service and that findings of osteoarthritic changes (bulging disc at L4-L5 with osteoarthritis present at L4-L5) were likely a progression of the aging process.  As such, the Board finds there is some indication that a low back disability may have preexisted active service.  However, the August 2010 VA opinion is inadequate as the VA examiner did not indicate if the preexisting low back disability worsened and if so, was it clearly and unmistakably due to the natural progression of the disease.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination, it must provide an adequate one).  As a result, another VA examination is necessary to determine whether the Veteran has a low back disability that is directly related to active duty service, or, in the alternative, whether a low back disability clearly and unmistakably preexisted active duty service and was not aggravated thereby.  Therefore, the Board finds a remand is warranted in order to afford the Veteran an additional VA examination with respect to the issue of entitlement to service connection for a low back disability.

Additionally, in light of the remand for a VA examination, updated VA treatment records should be obtained.  The record, in Virtual VA, reflects the Veteran most recently received VA treatment from the Covington VA Clinic, part of the Memphis VA Medical Center (VAMC), in August 2014.  Thus, on remand, updated VA treatment records from the Memphis VAMC, to include the Covington Clinic and all associated outpatient clinics, since August 2014, should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(c) (West 2014); 38 C.F.R. § 3.159(c)(2) (2014).  See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).

Finally, service personnel records, including in August 2013, indicate the Veteran had additional service in the Tennessee National Guard.  The record lacks a comprehensive listing of the Veteran's dates of active duty for training or inactive duty for training, which may be relevant in the determination as to when a low back disability may have begun.  Thus, on remand all periods of the Veteran's active service, to include active duty for training and inactive duty training should be verified.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the appropriate records custodian to verify the exact dates of all periods of the Veteran's active service, to include active duty for training and inactive duty for training.  All attempts to obtain this information should be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested information.

2.  Obtain the Veteran's updated VA treatment records from Memphis VAMC, to include the Covington Clinic and all associated outpatient clinics, since August 2014, and associate these records with the claims folder.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

3.  Thereafter, schedule the Veteran for a VA examination for the purpose of ascertaining the nature and etiology of any low back disability.  The claims file should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished, and all pertinent symptomatology and findings must be reported in detail.  Based on the physical examination and review of the claims file, to include the Veteran's service treatment records and lay statements, the examiner should give an opinion as to whether it is at least as likely as not (50 percent probability or more) that any diagnosed low back disability is related to active service. 

If, and only if, the examiner offers an opinion that any diagnosed low back disability is not at least as likely as not related to service, then the examiner should also provide an opinion as to whether it is clear and unmistakable that any low back disability diagnosed preexisted service.  If it is found that a low back disability preexisted service, the examiner should identify the evidence upon which this opinion is based.  The examiner should then address whether the disability worsened in service.  If it worsened, the examiner is requested to provide an opinion as to whether the Veteran's identified low back disability was clearly and unmistakably not aggravated by service.  In other words, if there was an increase, was it clearly and unmistakably due to the natural progression of the disease. 

Clear and unmistakable evidence is obvious and manifest.

Aggravation is defined as a permanent worsening beyond the natural progression of the disability.

The examiner must provide a complete rationale for any opinion expressed.

4.  The Veteran must be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158, 3.655 (2014).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled VA examination must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

5.  Finally, after undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






